Citation Nr: 1216999	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been received to reopen a claim for service connection for tinnitus.

In the Veteran's May 2010 correspondence with a member of Congress, which has been associated with the claims file, he raised the issue of entitlement to service connection for symptoms of anxiety, insomnia and depression associated with claimed tinnitus. The Board deems this to be an informal claim for service connection for a psychiatric disorder as secondary to tinnitus.      The instant claim has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Board decision of March 2006 denied the Veteran's original claim for service connection for tinnitus.

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

3. The evidence in favor of substantiating a causal nexus between tinnitus and          the Veteran's active military service is evenly balanced. 



CONCLUSIONS OF LAW

1. The March 2006 Board decision which denied service connection for tinnitus became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R.                §§ 3.104(a), 20.1100 (2011). 

2. New and material evidence has been received to reopen the previously denied claim for service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

As indicated below the Board is granting the initial benefit sought on appeal of reopening the claim for service connection for tinnitus, and is further proceeding to grant the underlying claim on the merits. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board decided the Veteran's original appealed claim of service connection for tinnitus through issuance of a March 2006 decision, pursuant to which the Board initially acknowledged the propriety of a post-service diagnosis of tinnitus, as well as the Veteran's competent assertions of in-service noise exposure. The crucial element in this case which the Board found lacking however, was that of a            causal nexus between post-service tinnitus and the Veteran's military service. Underlying this determination was a September 2005 VA audiology examiner's opinion that it was at least as likely as not that the Veteran's tinnitus was related to in-service hazardous noise exposure. The examiner's opinion rationale was that the Veteran did not have any ear problems in service (or treatment thereafter), nor did he have hearing loss during service. The Board regarded this opinion therefore as probative, and denied service connection for lack of a showing of a causal nexus. Absent an appeal to the Court, the Board's March 2006 decision became final and binding on the merits. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

The Veteran thereafter filed an April 2008 petition to reopen his claim. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

Since the Board's issuance of its prior March 2006 decision, the Veteran has provided additional evidence in the form of an April 2008 private audiologist's opinion, essentially stating the opinion that the Veteran's tinnitus was incidental to noise exposure associated with his military service. Not only does this opinion clearly relate to the issue of medical nexus, it is obviously favorable to                    the Veteran's underlying claim. The evidence moreover is entirely new to the adjudication of this case. 

Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for tinnitus.      Moreover, on the current record the Board considers there to be a sufficient evidentiary basis upon which to arrive at a decision.

The pertinent evidence is essentially as follows, beginning with the report of a September 2005 VA Compensation and Pension examination completed by an audiologist. The Veteran then reported that during service he was assigned for one year to a power plant, which was a very noisy environment and where he did not have hearing protection. He denied any history of medical problems with his ears, any known use of ototoxic medications, and any recreational noise exposure.         He stated that after military service he went to barber school and had been a barber since that time. He stated he heard a constant bilateral ringing sound, and it had been present ever since the military. He stated he had never seen a physician about the problem or sought treatment for it. An audiological evaluation was completed, which showed very mild 6000 Hertz loss bilaterally, otherwise all thresholds were within normal limits. Speech recognition was excellent bilaterally. The VA examiner then expressed the opinion that it was not as likely as not that the tinnitus the Veteran claimed to experience was related to his military duty. The stated rationale was that the Veteran's records showed he did not sustain enough noise exposure to have any significant change in hearing while in the military. There  were no notes regarding tinnitus or any complaint of tinnitus, and his record showed he answered "no" when asked if he had any ear problems at discharge. He further stated that he had never sought treatment or a physician's advice on the issue.         The only evidence of his having tinnitus in the military was his statement.

Also of record is the April 2008 evaluation report from M.L., private audiologist, which states that the Veteran had a complaint of constant hissing tinnitus which had gotten progressively worse over the previous 20 years though it had been present since military service. The Veteran stated that during his military service, he had worked as an electrician/powerhouse repairman where he was exposed to loud noise without hearing protection. He also stated he was exposed to jet engine noise working on the flight line in Vietnam as well as jackhammers and explosions.       He stated that no hearing protection was provided. The Veteran denied any history of medical problems with his ears nor any family history of hearing loss. He had not  used any medications known to have an ototoxic effective. He denied any recreational noise exposure. The hearing evaluation done at that time showed essentially normal hearing in both ears, with at most, a minimal high frequency loss being present. However, it was accepted in the medical community that tinnitus could be (and often was) present in a patient with normal hearing. Therefore, the presence of normal hearing did not exclude the presence of tinnitus. The conclusion stated was that it was as likely as not that the tinnitus the Veteran experienced was either due or was caused by, even in part, the acoustic trauma in military service. 

The Board is presented in this case with the wholly contrary opinions of two qualified medical evaluators, one of which preponderates in favor of the claim and the other against, and under such circumstances the Board is inclined to resolve all reasonable doubt in the Veteran's favor and award service connection. Indeed, under VA's benefit-of-the-doubt doctrine the Board finds such a conclusion clearly supported. See 38 C.F.R. § 3.102. 

As for the September 2005 VA examiner's opinion, the examiner ruled out a causal nexus between diagnosed tinnitus and in-service noise exposure, largely on the grounds of the absence of any identified hearing loss in-service as to otherwise substantiate claimed excessive noise exposure therein. Also noted was the absence of documented tinnitus or hearing problems therein, or treatment for the same   post-service. However, the April 2008 private audiologist responded with some very compelling points of her own, in the first place, explaining that it was accepted medical doctrine that the presence of normal hearing did not exclude the presence of tinnitus, and thereby countering the VA examiner's point that the absence of    in-service hearing loss was a negative factor in the causal nexus determination.  Likewise, the April 2008 audiologist's opinion takes into account the Veteran's own reported lay evidence of continuity of symptomatology as probative indication of continuous tinnitus symptoms existing since military service, in lieu of actual documentation of the same. Essentially, there is every reason to assign probative value to the April 2008 audiologist's opinion as to the preceding opinion given by the VA examiner. Nor is there any deficiency inherent in the April 2008 audiological opinion attendant to the absence of reviewing the Veteran's claims file, given its grounding otherwise in a clear rationale -- the ongoing symptomatology since service, following noise exposure, with no other post-service competing explanation for tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

There is no doubt that further inquiry could be made into the precise etiology of   the Veteran's tinnitus, but at this stage, the Board is satisfied that the evidence is    at minimum in a stage of relative equipoise, with that preponderating in favor of the claim equal to that weighing against the claim. Therefore, reasonable doubt being afford to the Veteran's claim, the criteria for service connection are met. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


